Citation Nr: 1011021	
Decision Date: 03/24/10    Archive Date: 03/31/10

DOCKET NO.  07-09 964A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
diabetes mellitus type 2, with mild, non-proliferative 
retinopathy and early nephropathy.

2.  Entitlement to a rating in excess of 10 percent for 
peripheral neuropathy of the right lower leg.

3.  Entitlement to a rating in excess of 10 percent for 
peripheral neuropathy of the left lower leg.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel


INTRODUCTION

The Veteran served on active duty from November 1963 to 
November 1965.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a January 2006 rating decision in which the RO, inter 
alia, denied the Veteran's claims for ratings in excess of 
20 percent for diabetes mellitus type 2, with mild, non-
proliferative retinopathy and early nephropathy, and in 
excess of 10 percent for peripheral neuropathy of the right 
lower leg and peripheral neuropathy of the left lower leg.  
In May 2006, the Veteran filed a notice of disagreement 
(NOD).  A statement of the case (SOC) was issued in April 
2007, and the Veteran filed a substantive appeal (via a VA 
Form 9, Appeal to the Board of Veterans' Appeals) in April 
2007.

The Board notes that the Veteran's April 2007 substantive 
appeal appears to refer only to the Veteran's claim for 
service connection for post-traumatic stress disorder, which 
was subsequently granted by the RO that same month.  However, 
inasmuch as the RO has accepted this document as the 
Veteran's substantive appeal of the issues on appeal here, 
and given some ambiguity in the Veteran's written statement, 
the Board also accepts this document as trhe Veteran's 
substantive appeal for the matters herein decided.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate each claim on appeal have been accomplished.

2.  Pertinent to the current, June 2005 claim for increase,  
the Veteran's diabetic retinopathy has only been only present 
in the left eye, and the Veteran has had 20/20- vision in 
that eye; his diabetic nephropathy has been manifested by one 
finding of slightly elevated microalbuminuria and no evidence 
of hypertension, edema, hyaline, granular casts, or red blood 
cells; and the Veteran's diabetes mellitus has required 
insulin and a restricted diet, but not a regulation of the 
Veteran's activities.  

3.  Pertinent to the current, June 2005 claim for increase,  
the Veteran's service-connected peripheral neuropathy of the 
right lower leg has been  manifested by slightly diminished 
muscle strength and sensation; overall, these symptoms are 
indicative of no more than mild incomplete paralysis.

4.  Pertinent to the current, June 2005 claim for increase, 
the Veteran's service-connected peripheral neuropathy of the 
left lower leg has been  manifested by normal muscle strength 
and slightly diminished sensation; overall, these symptoms 
are indicative of no more than mild incomplete paralysis.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
diabetes mellitus type 2, with mild, non-proliferative 
retinopathy and early nephropathy, are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.3, 4.7, 4.75, 4.76, 4.79, Diagnostic Codes 
6006, 6011 (effective prior to December 10, 2008); §§ 4.115a, 
4.115b, Diagnostic Code 7541, 4.119, Diagnostic Code 7913 
(2009).

2.  The criteria for a rating in excess of 10 percent for 
peripheral neuropathy of the right lower leg are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8521 
(2009).

3.  The criteria for a rating in excess of 10 percent for 
peripheral neuropathy of the left lower leg are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8521 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claims, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim(s); (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim(s), in accordance 
with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, in an August 2005 pre-rating letter, the RO 
provided notice to the Veteran regarding what information and 
evidence was needed to substantiate the claims for increased 
ratings, as well as what information and evidence must be 
submitted by the appellant, and what information and evidence 
would be obtained by VA.  The January 2006 RO rating decision 
reflects the initial adjudication of the claims after 
issuance of the August 2005 letter.  

Post-rating, a March 2007 letter provided the Veteran with 
information pertaining to the assignment of disability 
ratings and effective dates, as well as the type of evidence 
that impacts those determinations, consistent with 
Dingess/Hartman.  Thereafter, the April 2007 SOC set forth 
the criteria for higher ratings for the disabilities at issue 
in this appeal.  While this notice was provided shortly prior 
to, or at the time of the RO's last adjudication of the 
claims, the timing of the notice is not shown to prejudice 
the Veteran.  Because, as indicated below, the Board is 
denying each claim for increase, no other rating or effective 
is being, or is to be, assigned.  Hence, there can be no 
possibility of prejudice to the appellant under the notice 
requirements of Dingess/Hartman.  The record also reflects 
that VA has made reasonable efforts to obtain or to assist in 
obtaining all relevant records pertinent to the matters on 
appeal.  Pertinent medical evidence associated with the 
claims file consists of VA treatment records and the reports 
of August 2005 and April 2007 VA examinations.  Also of 
record and considered in connection with the appeal are 
various written statements provided by the Veteran and by his 
representative, on his behalf.  The Board also notes that no 
further RO action on any claim on appeal, prior to appellate 
consideration, is required.  

The Board acknowledges, as noted by the Veteran's 
representative in his January 2010 brief, that, the April 
2007 VA examiner did not review the claims file in 
conjunction with the examination.  Nonetheless, he indicates 
that he reviewed the Veteran's medical records, and the 
report of examination reflects consideration of some history 
and assertions (regardless of the source).  Furthermore, as 
indicated below, in evaluating claims for increase, it is the 
Veteran's current level of disability that is at issue.  For 
these reasons, the April 2007 examination report is adequate 
for consideration, and that, on these facts, further 
examination is not warranted.

The Board further notes that the record appears to indicate 
that the Veteran has a private physician, from whom he seeks 
treatment for diabetes, and that treatment records from this 
physician are not included in the claims file.  However, in 
an August 2005 letter, the RO requested that the Veteran 
submit signed authorization for it to obtain any private 
medical evidence.  As the Veteran did not respond with the 
requested release, the RO could not request these records.  
Under these circumstances the Board finds that the RO has 
fulfilled its duty to assist the Veteran in obtaining private 
medical to the extent possible, and that no further action in 
this regard is required.  

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate the claims, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with any of these claims.  Consequently, any 
error in the sequence of events or content of the notice is 
not shown to prejudice the Veteran or to have any effect on 
the appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matters on appeal at 
this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 
543 (2006) (rejecting the argument that the Board lacks 
authority to consider harmless error).  See also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  
For each disability under consideration, the following 
analysis is therefore undertaken with consideration of the 
possibility that different ratings may be warranted for 
different time periods.

        A.  Diabetes Mellitus

The Veteran's diabetes mellitus, type 2, with mild, non-
proliferative retinopathy and early nephropathy, is rated 20 
percent disabling under the criteria of 38 C.F.R. § 4.119, 
Diagnostic Code 7913 (2009).  Diabetes mellitus requiring 
insulin and restricted diet, or; oral hypoglycemic agent and 
restricted diet, is rated as 20 percent disabling.  Diabetes 
mellitus requiring insulin, restricted diet, and regulation 
of activities is rated as 40 percent disabling.  Diabetes 
mellitus requiring insulin, restricted diet, and regulation 
of activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
rated, is rated as 60 percent disabling.  Diabetes mellitus 
requiring more than one daily injection of insulin, 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year or weekly visits to 
a diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately rated, is rated as 100 percent 
disabling.  

Note (1) to Diagnostic Code 7913 provides that compensable 
complications of diabetes are to be rated separately unless 
they are part of the criteria used to support a 100 percent 
rating (under Diagnostic Code 7913).  Noncompensable 
complications are considered part of the diabetic process 
under Diagnostic Code 7913.  38 C.F.R. § 4.119.

Considering the pertinent evidence in light of the above, the 
Board finds that a rating greater than 20 percent for the 
Veteran's diabetes mellitus type 2 with mild, non-
proliferative retinopathy and early nephropathy, is not 
warranted.

A January 2005 VA outpatient treatment record shows that the 
Veteran admitted that he did not follow his diabetic diet.  
He took insulin 70/30, 50 units in the morning and 54 units 
in the evening.  The diagnosis was diabetes, type 2, 
uncontrolled.  He was instructed on a diabetic diet.  He had 
positive microalbuminuria.

A May 2005 VA treatment record notes an impression of 
diabetes, type 2, uncontrolled.  It was indicated that the 
Veteran took insulin, as directed; that he admitted to 
dietary noncompliance; and that he was aware that his 
uncontrolled diabetes put him at risk for kidney, 
circulation, and vision problems.

A June 2005 VA outpatient note indicates that the Veteran was 
given a prescription for protection of his kidneys.

An August 2005 VA treatment record includes a notation that 
the Veteran underwent his first optometry evaluation for 
diabetes mellitus.  He had been taking insulin for eight 
years.  Visual acuity at a distance with his prescription was 
20/20- in each eye.  There were mild reticular changes but no 
holes, tears, or breaks in either eye.  The assessment was 
type 2 diabetes mellitus, with mild non-proliferative 
diabetic retinopathy in the left eye.  There was no 
retinopathy noted in the right eye.

An August 2005 VA examiner noted that the Veteran had no 
ketoacidosis or hypoglycemic reactions or hospitalizations.  
He had a restricted diet.  He lost about fifteen pounds in 
the past year.  There was no restriction of activities due to 
diabetes.  Treatment consisted of 70/30 insulin of 58 units 
in the morning and 68 units in the evening.  He visited his 
diabetic care provider every three to four months.  The 
examiner noted that the August 2005 optometry examination 
showed mild, non-proliferative diabetic retinopathy in the 
left eye only.  Best corrected visual acuity was 20/20 in 
both eyes.  There was no myocardial infarction or congestive 
heart failure.  The Veteran reported a normal stress test in 
the last five years.  He was not known to be hypertensive but 
was on medication mainly for renal protection.  His last 
urinalysis showed mildly elevated microalbuminuria with 
normal creatinine and calculated glomerular filtration rate.

On examination, fundoscopy per the optometrist showed mild 
non-proliferative diabetic retinopathy on the left only.  
Following examination, the examiner noted that the Veteran's 
hemoglobin A1c was not adequately controlled on daily 
insulin.  It was as likely as not that he developed mild left 
eye diabetic retinopathy and very early diabetic nephropathy.

In a May 2006 written statement, the Veteran indicated that 
he took insulin three times per day.  His sugar and his diet 
were under control.  This is an increase in medication.  He 
did not previously have left eye or kidney problems.

In April 2007, the Veteran underwent VA examination.  He had 
infrequent episodes of low blood sugar.  The last episode was 
in February 2007.  His blood sugar was 75 with shaking.  
There was diaphoresis of the neck.  The Veteran estimated he 
had hypoglycemic episodes approximately four times per year.  
Most of the time, his sugars were high.  He had no 
hospitalizations for ketoacidosis or hypoglycemic reactions.  
He had a restricted diet.  He might have lost one or two 
pounds since his last examination.  There were no 
hypoglycemic events related to increased activity.  Treatment 
consisted of an oral hypoglycemic and insulin.  The Veteran 
visited his private physician and a nurse practioner every 
three months.

The examiner noted a September 2006 optometry assessment 
showing diabetes mellitus, type 2, with mild non-
proliferative diabetic retinopathy on the left with no 
retinopathy on the right.  It was stable since 2005.  The 
Veteran denied coronary artery disease, hypertension, and 
peripheral vascular disease.  An echocardiogram and nuclear 
stress test performed in July 2006 were normal.

On examination, the extraocular muscles were intact.  A 
urinalysis was performed to evaluate kidney function.  With 
regard to diagnosis, the examiner noted that the Veteran had 
type 2 diabetes mellitus, which was currently not controlled 
with medication, diet, and exercise.

In accordance with Note (1), the Board will first address 
whether the Veteran's mild, non-proliferative retinopathy and 
early nephropathy warrant separate compensable ratings.  The 
Board will then consider any remaining noncompensable 
complications in determining whether a higher rating for 
diabetes mellitus is warranted.

With respect to retinopathy, the Veteran has advanced no 
specific complaints regarding this disability.

Initially, the Board finds that there is no evidence of 
retinopathy in the Veteran's right eye.  Such was indicated 
on the August 2005 VA evaluation.  With regard to the left 
eye, mild, non-proliferative diabetic retinopathy was found.

During the pendency of this appeal, the regulations for eye 
and vision disabilities were amended for applications 
received on or after December 10, 2008.  See 73 Fed. Reg. 
66,543 (Nov. 10, 2008).  Where the law or regulations 
governing a claim are changed while the claim is pending the 
version most favorable to the claimant applies (from the 
effective date of the change), absent congressional intent to 
the contrary.  In this case, administrative determinations 
clearly specify that the revised regulations are only to be 
applied for applications for benefits received after December 
10, 2008.  As the Veteran's application for a rating increase 
for diabetes mellitus, type 2, which included diabetic 
retinopathy, was received in June 2005, no rating changes may 
be made based upon the new rating criteria.

The Veteran's diabetic retinopathy is rated under Diagnostic 
Code 6006 for retinitis.  This disability, in chronic form, 
is to be rated from 10 percent to 100 percent for impairment 
of visual acuity or field loss, pain, rest-requirements, or 
episodic incapacity, combining an additional rating of 10 
percent during continuance of active pathology.  Minimum 
rating during active pathology is 10 percent.  38 C.F.R. § 
4.84a, Diagnostic Code 6006 (prior to December 10, 2008).

Visual acuity rating is based on the best distance vision 
obtainable with best correction by glasses except in cases 
involving keratoconus or where the spherical correction 
between the two eyes varies by more than four diopters.  38 
C.F.R. §§ 4.75, 4.84a, Table V.  Neither exception is evident 
in this case.

Diagnostic Code 6011, which pertains to localized scars, 
atrophy, or irregularities of the retina, is also applicable.  
Under Diagnostic Code 6011, a 10 percent disability rating is 
warranted for localized scars, atrophy, or irregularities, 
centrally located, with irregular, duplicated enlarged or 
diminished image (either unilateral or bilateral).  38 C.F.R. 
§ 4.84, Diagnostic Code 6011.

During his August 2005 VA optometry evaluation, the Veteran 
denied eye pain and reported no eye or vision symptoms.

Here, the Board finds that the weight of the evidence is 
against the assignment of a separate, compensable disability 
rating for the Veteran's service-connected diabetic 
retinopathy.  Medical evidence pertinent to the claim that 
the Veteran had non-proliferative diabetic retinopathy of the 
left eye.  The right eye was not given this diagnosis.  
However, no impairment of visual acuity has been present in 
either eye.  Rather, normal vision of 20/20- in each eye is 
indicated.  Furthermore, there has been no lay or medical 
evidence that the Veteran has had any field loss.  
Additionally, the Veteran had denied any eye pain, and there 
is no evidence of rest-requirements or episodic incapacity.  
The Board points out, again, that the Veteran has never 
advanced any optical complaints.  Finally, there is no 
evidence of active pathology of the Veteran's diabetic 
retinopathy.  Therefore, with normal visual acuity, the 
symptoms of the diabetic retinopathy did not warrant the 
assignment of a separate, compensable, disability rating.   
See 38 C.F.R. §§ 4.75, 4.84a, 4.119, Diagnostic Codes 6006, 
Table V; and 7913.

With regard to Diagnostic Code 6011, the evidence shows that 
the Veteran denied the presence of any vision or eye symptoms 
in August 2005.  Furthermore, on evaluation, there were no 
holes, tears, or breaks in either eye.  Therefore, a 
compensable evaluation under Diagnostic Code 6011 is not 
warranted.  Accordingly, the most accurate approximation of 
the level of severity of the Veteran's diabetic retinopathy 
remains that of a noncompensable evaluation.  As such, it 
will be considered as a component of the Veteran's diabetes 
mellitus.

With respect to early nephropathy, the Veteran has advanced 
no specific complaints regarding his kidneys.

Under 38 C.F.R. § 4.115b, Diagnostic Code 7541, renal 
involvement in diabetes mellitus is to be rated as renal 
dysfunction.

38 C.F.R. § 4.115a indicates that renal dysfunction is rated 
as noncompensable (0 percent disabling) with albumin and 
casts with a history of acute nephritis; or, hypertension 
non-compensable under Diagnostic Code 7101.  A 30 percent 
rating is for application with albumin constant or recurring 
with hyline and granular casts or red blood cells; or, 
transient or slight edema or hypertension at least 10 percent 
disabling under Diagnostic Code 7101.

First, the Board points out that, pertinent to the current 
claim for increase, there is no evidence that the Veteran has 
hypertension.  The VA treatment records and examinations are 
negative for this diagnosis, and the Veteran has specifically 
denied a history of hypertension during his April 2007 VA 
examination.  Furthermore, there is no evidence of edema, and 
the April 2007 VA examiner specifically found no edema on 
examination of the Veteran.  A January 2005 VA treatment 
record shows that a urinalysis was positive for 
microalbuminuria.  The August 2005 VA examination report 
showed that a previous urinalysis revealed mildly elevated 
microalbuminuria.  The level was 77.3 mg/g.  No such finding 
was noted upon VA examination in April 2007, when the 
urinalysis revealed a microalbuminuria reading of 22.6 mg/g.  
Nevertheless, even if the Board was to conclude that there is 
albumin constant or recurring, there is no evidence of 
hyaline and granular casts or red blood cells.

Therefore, the Veteran does not meet the criteria for a 
separate, compensable rating or his diabetic nephropathy 
under the criteria for renal dysfunction.  As such, it will 
be considered as a component of the Veteran's diabetes 
mellitus.

Turning to the criteria for a rating in excess of 20 percent 
for diabetes mellitus under Diagnostic Code 7913, the Board 
concludes, after a review of the record, that the Veteran's 
disability does not meet the criteria for an increase to a 40 
percent disability rating.  Specifically, while the evidence 
shows the Veteran took insulin and was instructed to maintain 
a diabetic diet, there is no evidence of regulation of 
activities.  This was stated by the VA examiner in August 
2005.  In addition, the April 2007 VA examiner indicated that 
there were no hypoglycemic events related to increased 
activity.  There is no evidence of record even suggesting 
that the Veteran was required to regulate his activities.  
Therefore, the criteria for an increased rating for diabetes 
mellitus, type 2, under the criteria of Diagnostic Code 7913, 
are not met.

B.  Peripheral Neuropathy

The Veteran's peripheral neuropathy of the right and left 
lower legs is rated 10 percent disabling for each leg under 
the criteria of 38 C.F.R. § 4.124a, Diagnostic Code 8521, 
which provides ratings for paralysis of the external 
popliteal nerve.  Diagnostic Code 8521 provides that mild 
incomplete paralysis is rated as 10 percent disabling; 
moderate incomplete paralysis is rated 20 percent disabling; 
and severe incomplete paralysis is rated 30 percent 
disabling.  Complete paralysis of the external popliteal 
nerve, foot drop and slight droop of first phalanges of all 
toes, cannot dorsiflex the foot, extension (dorsal flexion) 
of proximal phalanges of toes lost; abduction of foot lost, 
adduction weakened; anesthesia covers entire dorsum of foot 
and toes, is rated 40 percent disabling.  [Pursuant to the 
same criteria, external poplital is rated under Diagnostic 
Code 8621, and neuralgia of the external popliteal nerve is 
rated under Diagnostic Code 8721]. 

The term "incomplete paralysis" with this and other 
peripheral nerve injuries indicates a degree of lost or 
impaired function substantially less than the type pictured 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration. 
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  The ratings 
for the peripheral nerves are for unilateral involvement; 
when there is bilateral involvement, the VA adjudicator is to 
combine the ratings for the peripheral nerves, with 
application of the bilateral factor.  38 C.F.R. § 4.124a.

Considering the pertinent evidence in light of the above-
noted legal authority, the Board finds that the criteria for 
higher ratings for peripheral neuropathy of the right and 
left legs are not met.

A January 2005 VA outpatient record shows that the Veteran 
had one episode of falling.

In August 2005, the Veteran underwent VA examination.  The 
Veteran reported intermittent numbness of all of his toes and 
bilateral meralgia paresthetica.  Neurological examination 
revealed slightly diminished light touch sensation in the 
toes but intact in the anterolateral thighs.  There was no 
meralgia paresthetica on examination.  Deep tendon reflexes 
were +2.  Muscle strength was 5/5, including the ankles.  
There was a negative Babinski test.  The impression was that 
the Veteran was service connected for bilateral external 
popliteal neuropathy.  It was as likely as not that the 
Veteran developed bilateral meralgia paresthetica.

In his May 2006 written statement, the Veteran indicated that 
he had sustained many falls due to his neuropathy.  There was 
resulting damage to his left leg, but his legs were not 
examined during the previous VA examination.  He complained 
of a lack of strength in his right leg.

In April 2007, the Veteran underwent VA examination.  He had 
a positive medical history of neuropathy.  He complained of 
increased pain and weakness in his lower extremities.  He 
complained of multiple falls due to his right lower extremity 
and dragging of the foot.  He used a cane for balance.  The 
Veteran also described tingling and burning in his thighs and 
numbness in his right ankle.  He ambulated with a cane and 
leaned towards the right with his weight over the cane.  
Neurological examination revealed 5/5 muscle strength in the 
left lower extremity.  In the right lower extremity, muscle 
strength was 3-4/5.  Right foot flexion power was 3/5.  Deep 
tendon reflexes were 2++ in both lower extremities.  The 
diagnosis was bilateral peripheral neuropathy in the lower 
extremities.  He appeared to be having fleeting periods of 
pain in the toes of 8/10.  The numbness in the lower 
extremities was reported as transient as well.  It waxed and 
waned.  

The Board finds, in reviewing the evidence of record, that 
the Veteran's peripheral neuropathy of the right and left 
lower legs is characterized by no more than mild, incomplete 
paralysis.  While the Veteran reported pain and numbness of 
the lower extremities, the evidence shows that he also 
indicated that it was transient and fleeting.  The Veteran 
also reported weakness, falling, and using a cane for 
balance.  However, muscle strength in the left leg was 
normal, and muscle strength in the right leg was only 
slightly diminished.  Sensation was also only slightly 
diminished in each leg.

As such, the Board concludes that the Veteran's peripheral 
neuropathy of both the right and left legs is characterized 
by mild incomplete paralysis and no more.  To the extent that 
it appears the Veteran's right leg is more symptomatic than 
the left, the Board still concludes that neither disability 
demonstrates in the criteria associated with moderate, 
incomplete paralysis.



C.  All Claims

For all the foregoing reasons, the Board finds that there is 
no basis for staged rating of the Veteran's diabetes 
mellitus, type 2, with non-proliferative diabetic retinopathy 
and early nephropathy, or peripheral neuropathy of the right 
and left lower legs, pursuant to Hart, and that the claims 
for higher ratings must be denied.  In reaching these 
conclusions, the Board has considered the applicability of 
the benefit-of-the doubt doctrine; however, as the 
preponderance of the evidence is against assignment of any 
higher rating, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

A rating in excess of 20 percent for diabetes mellitus type 
2, with mild, non-proliferative retinopathy and early 
nephropathy, is denied.

A rating in excess of 10 percent for peripheral neuropathy of 
the right lower leg is denied.

A rating in excess of 10 percent for peripheral neuropathy of 
the left lower leg is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


